Citation Nr: 1123897	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of traumatic brain injury (TBI) with headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to June 2007, with three months prior active duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In pertinent part of the June 2009 decision the RO granted the Veteran service connection and an initial rating of 30 percent for residuals of traumatic brain injury with headaches effective April 15, 2009, the date of the Veteran's claim.    

The Board notes that by way of the June 2009 rating decision, the RO also denied service connection for posttraumatic stress disorder (PTSD), a back condition, and disabilities of the left and right knees.  During the pendency of the appeal, in a January 2010 rating decision, the RO granted service connection for chronic lumbar sprain with scoliosis, arthralgia of the left knee, and arthralgia of the right knee.  Through a November 2010 decision, the RO granted service connection for PTSD.  Claims for these benefits have been fully granted and are not before the Board.  

In addition, while the Veteran filed a Notice of Disagreement (NOD) seeking a higher initial rating in excess of 10 percent for gastroesphageal reflux disease (GERD), he did not file a VA Form 9 Substantive Appeal regarding that issue after the issuance of a November 2010 Statement of the Case (SOC).  Accordingly, that matter is not before the Board. 

The Veteran testified by video conference before the undersigned Veterans Law Judge in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of the June 2009 rating decision, the RO granted service connection for residuals of TBI with headaches, with an initial rating of 30 percent effective April 15, 2009.  The disability was rated under 38 C.F.R. § 4.124A, Diagnostic Codes 8045-8100, and it appears that the 30 percent rating afforded was based on the severity of the Veteran's headaches under Diagnostic Code 8100, the rating code for migraines.  

At the Veteran's Board hearing he asserted that the severity of his headaches warranted a higher rating, and that he should also be rated based on the severity of other residuals of his TBI. 

The Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of all residuals of his TBI.  The VA examiner should discuss all of the Veteran's TBI symptomatology, to specifically include the frequency and severity of the Veteran's headaches.  The Board notes that the Veteran is service-connected for PTSD.  If possible any symptomatology that is related solely to the Veteran's PTSD should not be considered in evaluating the Veteran's TBI residuals. 

The Board notes that Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI.  TBI may have profound effects on functioning of each of the following:  (1)cognitive (which is common in varying degrees after TBI); (2) emotional/behavioral; and (3) physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Diagnostic Code 8045 discusses in detail the three main areas of dysfunction.  In order for the VA examiner to give a detailed and complete report the Board has included the criteria herein below; the VA examiner should carefully review all of the criteria prior to the VA examination.  According to 38 C.F.R. § 4.124a, Diagnostic Code 8045:

      Cognitive impairment is defined as decreased memory,
       concentration, attention, and executive functions of 
      the brain.  Executive functions are goal setting, speed of 
      information processing, planning, organizing, prioritizing, 
      self-monitoring, problem solving, judgment, decision making, 
      spontaneity, and flexibility in changing actions when they 
      are not productive.  Not all of these brain functions may be 
      affected in a given individual with cognitive impairment, 
      and some functions may be affected more severely than 
      others.  In a given individual, symptoms may fluctuate 
      in severity from day to day.  Evaluate cognitive impairment 
      under the table titled "Evaluation of Cognitive Impairment 
      and Other Residuals of TBI Not Otherwise Classified."
      
      Subjective symptoms may be the only residual of TBI or 
      may be associated with cognitive impairment or other areas 
      of dysfunction.  Evaluate subjective symptoms that are 
      residuals of TBI, whether or not they are part of cognitive 
      impairment, under the subjective symptoms facet in the 
      table titled "Evaluation of Cognitive Impairment and Other 
      Residuals of TBI Not Otherwise Classified."  However, 
      separately evaluate any residual with a distinct diagnosis
       that may be evaluated under another diagnostic code, 
      such as migraine headache or Meniere's disease, even if that 
      diagnosis is based on subjective symptoms, rather than under 
      the "Evaluation of Cognitive Impairment and Other Residuals 
      of TBI Not Otherwise Classified" table.
      
      Evaluate emotional/behavioral dysfunction under § 4.130 
      (Schedule of ratings-mental disorders) when there is a 
      diagnosis of a mental disorder. When there is no diagnosis of 
      a mental disorder, evaluate emotional/behavioral symptoms 
      under the criteria in the table titled "Evaluation of Cognitive
       Impairment and Other Residuals of TBI Not Otherwise
      Classified."
      
      Evaluate physical (including neurological) dysfunction 
      based on the following list, under an appropriate 
      diagnostic code: Motor and sensory dysfunction, including 
      pain, of the extremities and face; visual impairment; hearing 
      loss and tinnitus; loss of sense of smell and taste; seizures; gait,
       coordination, and balance problems; speech and other 
      communication difficulties, including aphasia and related 
      disorders, and dysarthria; neurogenic bladder; neurogenic 
      bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; 
      and endocrine dysfunctions.

The Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8045 also is very detailed in how the residuals of TBI should be rated.  Since the diagnostic code is very specific the Board has included it below.  The Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8045 continues as follows:

      The preceding list of types of physical dysfunction does not 
      encompass all possible residuals of TBI.  For residuals not 
      listed here that are reported on an examination, evaluate 
      under the most appropriate diagnostic code.  Evaluate each 
      condition separately, as long as the same signs and symptoms 
      are not used to support more than one evaluation, and 
      combine under § 4.25 the evaluations for each separately 
      rated condition.  The evaluation assigned based on the 
      "Evaluation of Cognitive Impairment and Other Residuals 
      of TBI Not Otherwise Classified" table will be considered the 
      evaluation for a single condition for purposes of combining 
      with other disability evaluations.
      
      Consider the need for special monthly compensation for 
      such problems as loss of use of an extremity, certain 
      sensory impairments, erectile dysfunction, the need for aid 
      and attendance (including for protection from hazards or 
      dangers incident to the daily environment due to cognitive 
      impairment), 
      being housebound, etc.
      
      The table titled "Evaluation of Cognitive Impairment and 
      Other Residuals of TBI Not Otherwise Classified" contains 
      10 important facets of TBI related to cognitive impairment 
      and subjective symptoms.  It provides criteria for levels of 
      impairment for each facet, as appropriate, ranging from 0 to 3,
      and a 5th level, the highest level of impairment, 
      labeled "total."  However, not every facet has every level 
      of severity.  The Consciousness facet, for example, does 
      not provide for an impairment level other than "total," since 
      any level of impaired consciousness would be totally disabling. 
       Assign a 100-percent evaluation if "total" is the level of 
      evaluation for one or more facets.  If no facet is evaluated 
      as "total," assign the overall percentage evaluation based 
      on the level of the highest facet as follows: 0 = 0 percent; 
      1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  
      For example, assign a 70 percent evaluation if 3 is the 
      highest level of evaluation for any facet.
      
      Note (1): There may be an overlap of manifestations of 
      conditions evaluated under the table titled "Evaluation Of 
      Cognitive Impairment And Other Residuals Of TBI Not 
      Otherwise Classified" with manifestations of a comorbid mental 
      or neurologic or other physical disorder that can be separately 
      evaluated under another diagnostic code.  In such cases, do not 
      assign more than one evaluation based on the same 
      manifestations.  If the manifestations of two or more 
      conditions cannot be clearly separated, assign a single 
      evaluation under whichever set of diagnostic criteria allows 
      the better assessment of overall impaired functioning 
      due to both conditions.  However, if the manifestations are 
      clearly separable, assign a separate evaluation for each 
      condition.
      
      Note (2): Symptoms listed as examples at certain evaluation
      levels in the table are only examples and are not symptoms 
      that must be present in order to assign a particular evaluation.
      
      Note (3): "Instrumental activities of daily living" refers to 
      activities other than self-care that are needed for independent 
      living, such as meal preparation, doing housework and other 
      chores, shopping, traveling, doing laundry, being responsible 
      for one's own medications, and using a telephone.  These 
      activities are distinguished from "Activities of daily living," 
      which refers to basic self-care and includes bathing or showering, 
      dressing, eating, getting in or out of bed or a chair, and 
      using the toilet. 
      
      Note (4): The terms "mild," "moderate," and "severe" TBI, 
      which may appear in medical records, refer to a classification 
      of TBI made at, or close to, the time of injury rather than to 
      the current level of functioning.  This classification does not 
      affect the rating assigned under Diagnostic Code 8045.
      
Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran then should be afforded a VA examination to determine the current severity of his TBI to include his headaches.  The claims file and a copy of this remand must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should prepare a report of examination that details the current severity of the Veteran's TBI.  The VA examiner should make a detailed report of all of the Veteran's symptoms associated with his TBI and then rate the severity of those symptoms in compliance with the above cited criteria; the Board notes that the criteria is indented above.  In addition, the VA examiner should also discuss the frequency and severity of the Veteran's headaches.  

In addition, the Board notes that the Veteran is already compensated separately for service-connected PTSD.  Therefore, if possible any symptomatology that is related solely to the Veteran's PTSD should be noted and not taken into consideration when rating his TBI.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


